Name: Council Implementing Decision (CFSP) 2015/2359 of 16 December 2015 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2015-12-17

 17.12.2015 EN Official Journal of the European Union L 331/26 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/2359 of 16 December 2015 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) One person and two entities should no longer be kept on the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex I to Decision 2013/255/CFSP. (3) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 December 2015. For the Council The President C. DIESCHBOURG (1) OJ L 147, 1.6.2013, p. 14. ANNEX The person and two entities listed below, as well as their related entries, are hereby deleted from the list set out in Annex I to Decision 2013/255/CFSP: A. Persons No 205. Samir Hamsho B. Entities No 68. Syria Steel SA No 69. Al Buroj Trading